Case 6:20-cv-00269-ADA Document 25-21 Filed 07/31/20 Page 1 of 2




                    EXHIBIT 20
7/30/2020             Case 6:20-cv-00269-ADA     Document
                                          John Montgomery      25-21
                                                          Carson #137866 -Filed   07/31/20
                                                                           Attorney             Page 2 of 2
                                                                                    Licensee Search




 John Montgomery Carson #137866
License Status: Active
Address: Knobbe Martens et al LLP, 12790 El Camino Real, San Diego, CA 92130
County: San Diego County
Phone Number: (858) 707-4000
Fax Number: (858) 707-4001
Email: jcarson@kmob.com
Law School: Univ of San Diego SOL; San Diego CA

 Below you will nd all changes of license status due to both non-disciplinary administrative matters and disciplinary
 actions.

Date                        License Status                   Discipline          Administrative Action
Present                     Active
12/7/1988                   Admitted to The State Bar of California

Additional Information:
       Explanation of licensee status
       Explanation of disciplinary system
       Explanation of disciplinary actions
       Copies of o cial licensee discipline records are available upon request


CLA Sections:                         Intellectual Property Law
California Lawyers Association (CLA) is an independent organization and is not part of The State Bar of California.


© 2020 The State Bar of California




members.calbar.ca.gov/fal/Licensee/Detail/137866                                                                        1/1
